Citation Nr: 0824239	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus type 
II.  

2.  Entitlement to service connection for heart murmur, to 
include as secondary to diabetes mellitus type II.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO that, among other things, denied service connection for 
coronary artery disease and a heart murmur.  

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran currently is not shown to have a heart murmur 
that can be causally linked to any event or incident of his 
extended period of active service or to a service-connected 
disability.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by a heart 
murmur due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a)  (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, explains VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in April 2002 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, as well as the type of 
evidence VA would assist him in obtaining.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims, 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as heart disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claim of service connection for a heart murmur.  

Here, the Board notes that the veteran's service medical 
records indicate that the veteran's blood pressure was 
essentially normal on active duty.  In March 1972 an EKG 
showed multifocal PVCs and the veteran was prescribed 
Pronestyl for a period of five months.  It was then 
discontinued and EKG's after that time were within normal 
range, and an EKG dated in February 1974 showed normal sinus 
rhythm.  

After service, the veteran's medical records note an x-ray 
study of the chest in January 1986 that showed no cardiac 
enlargement.  In 1990, an EKG showed PVCs.  The veteran 
underwent a right fem/pop bypass in 1998 due to claudication, 
and ABI's in June 1999 showed positive claudication of the 
left leg but normal on the right.  

In February 2002, the veteran had a triple coronary artery 
bypass.  He was noted to have coronary artery disease and 
left ventricular dysfunction.  He also had atrial flutter 
which was converted to sinus rhythm.  

In order to determine whether the veteran has a heart murmur 
that is related to his active service, the veteran was 
afforded a VA examination in November 2004.  The examiner 
indicated that the claims file had been reviewed.  The 
medical history was reviewed for the record.  

After examination, the veteran was diagnosed with diabetes 
mellitus type II and coronary artery disease.  The examiner, 
however, stated that there was no evidence of a heart murmur 
upon examination and also stated that there was no medical 
evidence to suggest that diabetes mellitus causes heart 
murmur.  

Based on the foregoing, service connection for a heart murmur 
must be denied.  The veteran's medical records do not 
indicate that the veteran currently has this condition, and 
the VA examiner, that examined the veteran in November 2004, 
stated that there was no heart murmur upon examination at 
that time.  Without a current diagnosis of disability, the 
claim for service connection for this condition cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In addition, the Board also notes that the November 
2004 examination stated that there is no evidence to suggest 
that a heart murmur was caused by diabetes mellitus.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  


ORDER

Service connection for a claimed heart murmur is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for coronary artery disease must be remanded for further 
action.  

Here, the Board notes that the veteran was afforded a VA 
examination in November 2004.  The examiner diagnosed the 
veteran with coronary artery disease.  The examiner also 
noted that this condition was multifactorial in that the 
veteran had long history of smoking, hypercholesterolemia and 
triglyceridemia, all of which were indicated to be factors 
for the veteran's subsequent development of peripheral 
vascular disease and coronary artery disease.  

The examiner then stated that it was not possible to state 
which had the greater impact, his diabetes mellitus, his 
smoking history, or his hypercholesterolemia and 
triglyceridemia on the veteran's development of peripheral 
vascular disease and coronary artery disease.  

The VA examiner's opinion indicates that the veteran's 
service-connected diabetes mellitus may have caused, at least 
in part, the development of the veteran's current coronary 
artery disease.  The examiner, however, did not clearly state 
whether this was the case.  The examiner also did not 
indicate whether the veteran's coronary artery disease had 
its onset in service or within one year of service, or 
whether the veteran's diabetes mellitus aggravates his 
coronary artery disease and if so, the level of incremental 
increase due to the diabetes mellitus.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the November 2004 examination report 
(or a suitable substitute if this examiner is unavailable), 
for the purpose of preparing an addendum that addresses 
whether the veteran's coronary artery disease had its onset 
in service or within one year of service, or whether the 
veteran's diabetes mellitus caused or aggravates his coronary 
artery disease and if so, the level of incremental increase 
due to the diabetes mellitus.  

Pursuant to VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this remaining matter is REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since service for coronary artery 
disease.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
November 2004 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's coronary artery 
disease had its onset in service or was 
caused or aggravated by his service-
connected diabetes mellitus.  All 
necessary special studies or tests should 
be accomplished.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
coronary artery disease found to be 
present, and the examiner must specify 
the diagnosis.  In addition, the examiner 
should specifically offer an opinion as 
to whether:

(a)  Is it at least as likely as not (50 
percent probability or more) that a heart 
condition, to include coronary artery 
disease, had its onset during his active 
service, or was manifested within one 
year from discharge, or was otherwise 
etiologically related to any incident 
that occurred during his period of 
service?  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the service-connected diabetes 
mellitus, caused the veteran's heart 
condition, to include coronary artery 
disease?  
 
(c)  Is it at least as likely as not (50 
percent probability or more) that the 
veteran's service-connected conditions, 
to include diabetes mellitus type II, 
aggravated the coronary artery disease?  
If so, the examiner should state an 
opinion, if possible, regarding the level 
of incremental increase in the veteran's 
coronary artery disease aggravated by the 
service-connected condition(s).  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


